Citation Nr: 1212656	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma and/or mandibular fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1995 to June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.  In October 2004, within one year of the August 2004 rating decision, the Veteran submitted treatment records from the Brooke Army Medical Center that showed a current diagnosis of sleep apnea.  Because of the additional evidence, the RO readjudicated the claim in a July 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2011).  In November 2005, within one year of the July 2005 rating decision, the Veteran submitted some new copies of his service treatment records.  The RO again readjudicated the claim, again denying service connection in a June 2006 rating decision.  Because the Veteran submitted additional evidence, including new service treatment records, within one year of the August 2004 and July 2005 rating decisions, respectively, finality of those rating decisions was precluded under 38 C.F.R. §§ 3.156(b) and 3.156(c); therefore, the August 2004 rating decision is actually the decision on appeal.  Accordingly, the issue has been characterized as it appears on the title page of this decision.   


FINDINGS OF FACT

1.  The Veteran did not sustain an injury, disease, or event manifesting in sleep apnea in service. 
 
2.  Symptoms of sleep apnea were not chronic in service.

3.  Symptoms of sleep apnea have not been continuous since service separation.

4.  The Veteran's currently diagnosed sleep apnea is not related to active service.

5.  The Veteran's sleep apnea is not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, the Veteran's statements, and a VA examination report from October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided, which also addressed the questions of whether the current sleep apnea was secondary to service-connected asthma or deviated septum that was repaired during active service, considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

The Board acknowledges the arguments of the Veteran's representative in the December 2011 statement that the VA examiner should have also addressed whether the sleep apnea is related to PTSD, esophageal reflux, deviated septum, and fracture of the mandible; however, as service connection has not been granted for PTSD, esophageal reflux, or a deviated septum, such questions of nexus would be premature.  The October 2011 VA examiner's opinion that the Veteran's sleep apnea was "not incurred in or caused by and incident" of service also encompassed the question of relationship of sleep apnea to the mandible fracture that occurred in service.  By explanation of the cause of obstructive sleep apnea as a significant narrowing of the upper airway, the October 2011 VA examiner essentially eliminated the anatomically distinct location of mandible (fracture) as a cause of sleep apnea.  In light of the Veteran's history of symptoms that did not implicate the mandible fracture, the distinct anatomical location and symptoms of the mandible fracture, the VA examiner's explanation as to the cause of obstructive sleep apnea (significant narrowing of the upper airway), the absence of any assertion of relationship by the Veteran to the VA examiner of sleep apnea to the mandible fracture residuals, the absence of any evidence in the record of relationship of the same, the October 2011 VA examiner was not required to engage in speculation on the unraised question of whether sleep apnea was caused or aggravated by the residuals of mandible fracture.   38 C.F.R. § 3.102 (2011) (decisions of service connection are not to be based on pure speculation or remote possibility).  

Additionally, the competent medical evidence that is of record, including March 2005 VA dental treatment entries, specifically notes the Veteran's history of sleep apnea and mandible fracture injury in service, and delineates the complications associated with the mandible fracture (TMJ tenderness, crepitus with opening, inflammation, myofascial pain on the left side, and bruxism).  Notably, after review of the Veteran's history that includes sleep apnea, it was the dental examiner's opinion that the complications of the service-connected mandible fracture did not include sleep apnea.  Such evidence is competent medical evidence to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006) (VA examination not needed where there is sufficient competent medical evidence on file to decide the claim).

Moreover, there is no indication that the Veteran's current sleep apnea may be associated with his service-connected fractured mandible.  The representative's duty to assist contention, first made six years into the claim process, that an examination should address the question of relationship of sleep apnea to the service-connected mandible fracture residuals disability, is in the nature of a contention and is not evidence of association.  The Federal Circuit Court has held that, while "medically competent" evidence is not required to indicate that the current disability "may be associated" with service, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to assert such association, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted).  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for sleep apnea has been met. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea began during active service.  Specifically, he contends that, around 1995, he began having trouble sleeping, and that his wife noticed loud snoring and apneic periods where he would gasp for air in his sleep.  The Veteran states that, at the time, military doctors told him that these symptoms were due to stress and anxiety.  He further avers that these symptoms progressed until he was diagnosed with sleep apnea after separation from service in 2002.  

In the alternative, the Veteran contends that his sleep apnea was caused or aggravated by his service-connected asthma and/or mandibular fracture, or by PTSD, a deviated septum, or esophageal reflux (which are not service-connected disabilities).  The Board will consider both theories of service connection.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that sleep apnea symptoms were not chronic in service (May 1995 to June 2001).  The service treatment records do not demonstrate the presence of symptoms of sleep apnea, including no evidence of chronic symptoms of sleep apnea during service, and do not demonstrate any relevant injury or disease in service.  

The Board acknowledges that there are conflicting medical statements about the evidence of record on the question of whether sleep apnea symptoms began during active service.  The evidence shows that the symptoms the Veteran experienced in service were not chronic symptoms of sleep apnea, but were attributed to allergic rhinitis, asthma, or deviated septum.  For example, the Veteran reported nocturnal shortness of breath and wheezing in October 1996.  He had experienced similar symptoms earlier that year.  These symptoms were diagnosed as allergic rhinitis in January 1996.  Exercise pulmonary function tests conducted in October 1996 confirmed a diagnosis of exercise-induced asthma.  Follow-up treatment notes indicate increased asthma symptoms at night.  The Veteran reported difficulty sleeping in May and July 1999, but these complaints were accompanied by other symptoms, and no suggestion of sleep apnea as a possible etiology was made.  Finally, in November 2000, the Veteran complained of some mild nasal obstruction, as well as unsightly appearance of his nose, and was found to have a deviated septum, for which he underwent a septorhinoplasty in November 2000.  

The Veteran was afforded a VA examination in October 2011.  The VA examiner distinguished the symptoms of asthma and nasal obstruction experienced by the Veteran during active service from his current sleep apnea.  After reviewing the Veteran's claims file, including the service treatment records and post-service treatment records, VA examiner stated that nasal obstruction by itself does not cause sleep apnea.  The VA examiner reasoned that, while nasal obstruction can exacerbate sleep apnea if there is complete nasal obstruction, sleep apnea symptoms can be relieved by changing sleep position; thus, even complete nasal obstruction is not a permanently aggravating factor of sleep apnea.  The VA examiner opined that it is less likely than not that the Veteran's sleep apnea was due to, a result of, or permanently aggravated by nasal airway obstruction (such as nasal septal deviation, enlarged turbinates, nasal polyps, acute or chronic sinusitis, etc.) or allergic rhinitis, whose mechanism of action would be nasal obstruction due to edema of the nasal mucosa, especially the turbinates.  

Further, the October 2011 VA examiner stated that asthma causes excessive daytime sleepiness due to sleep-related desaturation; that sudden awakenings and dyspnea can result that imitates sleep apnea (but is not sleep apnea).  The VA examiner stated that poorly controlled asthma was often worse at night, with nocturnal bronchospasm and cough inducing sleep fragmentation and paroxysmal dyspnea.  For these reasons, the examiner opined that the Veteran's sleep apnea is less likely than not due to, a result of, or permanently aggravated by his asthma.  In sum, the 2011 VA examiner's opinion establishes that the symptoms of asthma and nasal obstruction experienced by the Veteran during active service were not early signs or symptoms of sleep apnea, as the Veteran contends.  

The October 2011 VA examiner's opinion that the Veteran's sleep apnea was "not incurred in or caused by and incident" of service also encompassed the question of relationship of sleep apnea to the mandible fracture that occurred in service.  When read in the context of the Veteran's history of symptoms alleged to be sleep apnea that did not implicate the mandible fracture, the distinct anatomical location and symptoms of the mandible fracture, the VA examiner's explanation as to the cause of obstructive sleep apnea (significant narrowing of the upper airway), the absence of any assertion of relationship by the Veteran to the VA examiner of sleep apnea to the mandible fracture residuals, the absence of any evidence in the record of relationship of the same, the October 2011 VA examiner's statement tends to weigh against a finding of relationship of sleep apnea to the service-connected residuals of mandible fracture.  By explanation of the cause of obstructive sleep apnea as a significant narrowing of the upper airway, the October 2011 VA examiner essentially eliminated the anatomically distinct location of mandible (fracture) as a cause of sleep apnea.  

Additionally, the competent medical evidence that is of record, including March 2005 VA dental treatment entries, specifically notes the Veteran's history of sleep apnea and mandible fracture injury in service, and delineates the complications associated with the mandible fracture (TMJ tenderness, crepitus with opening, inflammation, myofascial pain on the left side, and bruxism).  Notably, after review of the Veteran's history that includes sleep apnea, the dental examiner listed the complications of the service-connected mandible fracture that did not include sleep apnea, or even symptoms asserted to be sleep apnea symptoms.  

The Veteran also submitted an opinion from a pulmonary and critical care physician, Dr. H., at Brooke Army Medical Center (Brooke AMC).  In March and July 2007 letters, Dr. H. states that, by the Veteran's history, he had symptoms of obstructive sleep apnea for many years prior to his diagnosis by polysomnogram in 2002.  The doctor stated that the Veteran reported loud snoring, witnessed apneas, and excessive daytime somnolence for several years prior to his separation from the military.  Dr. H also noted that the Veteran reported difficulty breathing and snoring at night for several years while on active duty, and underwent nasal surgery in an attempt to correct this problem.  

There is no indication that Dr. H. had access to the Veteran's service treatment records.  Thus, if Dr. H.'s opinion was solely based on the Veteran's history as recorded in the 2007 letters, and Dr. H did not have knowledge of the Veteran's other disorders during service, the opinion is based on a factually inaccurate history and carries little probative value.  See Reonal, 5 Vet. App. at 461 (1993).  Notwithstanding the previous history that the Veteran supposedly reported loud snoring, witnessed apneas, and excessive daytime somnolence for several years while still in service, Dr. H then indicates there is no such documentation during service.  To explain the absence of any actual symptoms in service, Dr. H. stated that obstructive sleep apnea is a chronic disorder and does not occur acutely, including that it would be impossible to exclude that this diagnosis did not exist prior to the Veteran leaving active service.  Once again assuming as previously that there were documented "clinical" symptoms of sleep apnea in service, and doing so inconsistently with the facts and with his own explanation regarding the lack of onset of symptoms during service as stated above, Dr. H. stated that the Veteran's obstructive sleep apnea was apparent by "clinical symptoms" prior to separation from active service.  He noted that many patients have delayed diagnoses of their sleep apnea due to the lack of clinical recognition of the signs and symptoms of the condition.

The Board finds the 2011 VA examiner's opinion to be more probative than that of Dr. H.  Dr. H's statements are internally inconsistent in that they both assume that the symptoms the Veteran was now reporting to him for the purpose of getting a nexus opinion to support his compensation claim, loud snoring, witnessed apneas, and excessive daytime somnolence, were documented in the service treatment records.  Such assumed history, which is inconsistent with the more probative and contemporaneous service treatment record evidence, is outweighed by the other, more contemporaneous symptoms reported in service for treatment purposes.  

Dr. H's assumption that these symptoms or signs were documented in the service treatment records reflects that he did not in fact review the service treatment records, which undermines the thoroughness and accuracy of the factual assumptions that he heavily relies upon.  Instead, Dr. H only took the Veteran's word that such symptoms were documented in the service treatment records.   A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95. 

As further evidence that Dr. H did not review the service treatment records, or have accurate factual assumptions, Dr. H. did not mention or account for the Veteran's diagnoses of asthma, allergic rhinitis, and a deviated septum during active service, or attempt to distinguish symptoms of those disorders from those of sleep apnea. Dr. H mentions as part of the history and strongly relies ("In fact. . .") on the fact that the Veteran underwent nasal surgery in service to attempt to correct the problems of snoring at night and difficulty breathing.  

Additionally, Dr. H's opinion is not stated in terms of probability of the Veteran's sleep apnea being related to service; instead, the purported opinion is that it is not "impossible" that sleep apnea existed prior to service separation.  Such a purported opinion of not an "impossibility" that undiagnosed sleep apnea could have been present during service, in the context of inaccurately assumed "clinical symptoms" in service, no review of service treatment records, and inconsistent reliance on and then repudiation of inaccurately reported in-service signs or symptoms by Dr. H, suggests a statement of mere possibility of relationship of subsequently diagnosed sleep apnea to service rather than actual probability of such relationship.  Considered in its full context, the Dr. H's statement lacks probative value because it is an opinion of mere possibility and not probability.  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative). 

In contrast, the 2011 VA examiner had a more complete and accurate history, as the examiner reviewed the service treatment records, other clinical test results and treatment records, interviewed the Veteran, and examined the Veteran, and made factual assumptions that both assume and explain the actual in-service signs and symptoms.  The 2011 VA examiner's report provided a more detailed rationale for his opinion that the current sleep apnea did not begin during active service in that he reviewed the service treatment records and distinguished the symptoms of asthma and nasal obstructions experienced by the Veteran during service from those of sleep apnea, citing to specific, relevant service treatment records.  The October 2011 VA opinion is competent and probative medical evidence because it is more thorough, more factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinion.  

Regarding the Veteran's statements that he had symptoms of sleep apnea during active service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the diagnosis and etiology of the Veteran's symptoms of difficulty breathing and sleeping involves a complex medical etiological question, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing, such as a polysomnogram.  The Veteran is competent to relate symptoms of difficulty breathing and sleeping that he experienced at any time, including during service, but is not competent to diagnose sleep apnea or determine the etiology of his symptoms, because such diagnosis requires specific medical knowledge and training, specific sleep study testing, and observation of symptoms such as apneas that the Veteran cannot observe while asleep.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Therefore, since the weight of the competent medical evidence is against a finding that symptoms of sleep apnea began during active service, the Board finds that symptoms of sleep apnea did not begin during active service, nor were they chronic during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).
  
The Board next finds that the weight of the evidence demonstrates that sleep apnea symptoms have not been continuous since service separation in June 2001.  The Veteran's service treatment records indicate he separated from service on the recommendation of a Medical Evaluation Board (MEB) due to his diagnoses of asthma and degenerative joint disease of the knee.  The MEB reports dated near the time of his service separation do not mention a diagnosis or symptoms of sleep apnea.  Moreover, the June 2001 service separation examination is negative for any diagnosis or complaints of sleep apnea (the Veteran's report of difficulty sleeping is explained by his asthma, as discussed above).  Following service separation in June 2001, the evidence of record shows no complaints, diagnosis, or treatment for sleep apnea for several months until February 2002, when he was diagnosed with possible obstructive sleep apnea.  The absence of post-service complaints, findings, diagnosis, or treatment for over six months after service is one factor that tends to weigh against a finding of continuous sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

Other evidence of record showing that sleep apnea symptoms have not been continuous since service separation includes a post-service January 2002 Brooke Army Medical Center treatment note that indicates a history of frequent waking from sleep for 2 or 3 months, dating its inception at least four months after service separation.  According to the same treatment note, the Veteran also denied snoring, which may be a symptom of sleep apnea, contrary to his more recent statements made solely for VA disability compensation purposes that his wife heard him snoring while he was still in active service.  Such evidence establishes a break in the continuity of symptoms since service separation.  See 38 C.F.R. § 3.303(b). 

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had sleep apnea symptoms since separation from service in June 2001, the Board finds that, as noted above, while the Veteran is competent to report the onset of his symptoms of difficulty sleeping and breathing at night, his recent report of continuous sleep apnea symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous sleep apnea symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment record entries, service separation documents which do not mention sleep apnea symptoms, including at service separation, and the post-service 2002 Brooke Army Medical Center treatment records that cite a history of sleep apnea symptoms of two or three months' duration, placing its inception well after service separation.  Moreover, as mentioned above, in 2002, the Veteran reported no history of snoring, in contrast to his more recent statements that his wife heard him snoring during active service.  The histories presented during treatment are especially probative because they were made for the purpose of obtaining treatment for the sleep apnea.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not related to his active service.  As discussed in detail above, the 2011 VA examiner opined that sleep apnea symptoms did not begin during active service, and that sleep apnea was not caused or aggravated by the asthma and deviated septum incurred during active service.  For the reasons discussed above, Dr. H's favorable opinion - that sleep apnea symptoms began during active service - carries little probative value as it is based in an inaccurate factual history.    

The Veteran is also claiming that his sleep apnea is the direct result of his service-connected asthma and/or fractured mandible, as well as to his PTSD, deviated septum, and esophageal reflux.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has service connection for asthma and a mandibular fracture with bilateral paresthesias, granted in a November 2001 rating decision.  Service connection has not been granted for PTSD, deviated septum, or esophageal reflux, so service connection for sleep apnea cannot be granted as secondary to those three disorders.  

The Board finds that the weight of the evidence demonstrates that the Veteran's sleep apnea is not proximately due to the service-connected asthma or fractured mandible.  The October 2011 VA examiner opined that the Veteran's sleep apnea is less likely than not due to, a result of, or permanently aggravated by his asthma.  The October 2011 VA examiner also indicated that there is no relationship of sleep apnea to the mandible fracture that occurred in service.  For the reasons discussed above, the October 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinions.  

Moreover, there is no suggestion in the treatment records or any competent medical opinions relating the Veteran's sleep apnea to his mandibular fracture.  The Veteran's representative only raised the theory of sleep apnea as secondary to the mandibular fracture in the context of requesting that the VA examiner be asked to address whether the Veteran's sleep apnea is related to any and all of his service-connected disabilities.  However, as discussed above, absent some probative evidence indicating a link between a disease or disability subject to service connection and service, a medical examination addressing the claims for service connection is not warranted.  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. § 3.303; Counts, 6 Vet. App. at 478-9 and Gobber, 2 Vet. App. at 472 (VA's statutory duty to assist is not a license for a "fishing expedition").    

Further, the Board has considered the statements of the Veteran that his sleep apnea is related to his asthma and/or mandibular fracture; however, as discussed above, questions of medical etiology of disorders such as sleep apnea require specialized testing by a medical professional and medical (anatomical) knowledge of the ear, nose, and throat.  While the Veteran is competent to report symptoms such as difficulty sleeping or snoring, he is not competent by knowledge, training, or experience to determine the etiology of his sleep apnea; thus, his statements do not establish a connection between his sleep apnea and either asthma or his mandibular fracture.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, including the occurrence of any in-service disease or injury manifesting in sleep apnea, in-service sleep apnea symptoms, and continuous post-service sleep apnea symptoms.  The Board finds that a preponderance of the evidence is against the Veteran's claim for 

service connection for sleep apnea, including as secondary to the service-connected asthma and/or mandibular fracture, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for sleep apnea is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


